                 Case 1:20-cv-10714-RGS Document 43 Filed 03/11/21 Page 1 of 1

                              FILED
                      IN CLERKS OFFICE
                                                       Yasir Creach
                                                       ID. 20a0222
                      2021 HUR II   AH 10= 37
                                                Groveland Correctional
                                                      Facility P.O. box 50
                      U.S. DISTRICT COURT             Sonyea N.Y. 14556-005
                       OiSTRICT OF MASS.




TO: United States District Court
District of Massachusetts
Office of the Clerk
1 Courthouse Way Boston Massachusetts
02210




RE:   C.A. No.    1:20-CV-10714 RGS
Yasir S.     Creach

         Plaintiff,

        V.



Annie Dookhan,
Commonwhealth of
Massachusetts, et al.




Sir, I Yasir Creach in the above referenced matter have decided
to DISMISS my Lawsuit against the Commonwhealth of Massachusetts
and proceed with the permission of the Courts,against Annie
Dookhan (Lab Chemist" in her personal capacity
Once again Sir I thank you personaly for your time and patience
since this process began.
